ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2017-02-02_ORD_01_NA_00_EN.txt.      COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRÊTS,
  AVIS CONSULTATIFS ET ORDONNANCES


 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
      (COSTA RICA c. NICARAGUA)


    ORDONNANCE DU 2 FÉVRIER 2017




            2017
     INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
      (COSTA RICA v. NICARAGUA)


       ORDER OF 2 FEBRUARY 2017

                                             Mode officiel de citation :
                       Certaines activités menées par le Nicaragua dans la région frontalière
                            (Costa Rica c. Nicaragua), ordonnance du 2 février 2017,
                                             C.I.J. Recueil 2017, p. 97




                                                 Official citation :
                         Certain Activities Carried Out by Nicaragua in the Border Area
                             (Costa Rica v. Nicaragua), Order of 2 February 2017,
                                            I.C.J. Reports 2017, p. 97




                                                                                 1118
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-157316-9




3 CIJ1118.indb 2                                                                                9/03/18 12:13

                              2 FÉVRIER 2017

                              ORDONNANCE




 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
  (COSTA RICA c. NICARAGUA)




CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
  (COSTA RICA v. NICARAGUA)




                          2 FEBRUARY 2017

                                 ORDER

                                                                       97




              INTERNATIONAL COURT OF JUSTICE

                              YEAR 2017                                         2017
                                                                             2 February
                                                                             General List
                            2 February 2017                                    No. 150


      CERTAIN ACTIVITIES CARRIED OUT
              BY NICARAGUA
           IN THE BORDER AREA
                   (COSTA RICA v. NICARAGUA)




                                ORDER


Present: President Abraham; Vice-President Yusuf; Judges Owada,
         Tomka, Cançado Trindade, Greenwood, Xue, Donoghue,
         Gaja, Sebutinde, Robinson, Gevorgian; Registrar Couvreur.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Art-
icles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,
   Having regard to the Judgment dated 16 December 2015 issued in the
joined cases concerning Certain Activities Carried Out by Nicaragua in the
Border Area (Costa Rica v. Nicaragua) and Construction of a Road in
Costa Rica along the San Juan River (Nicaragua v. Costa Rica), by which
the Court found, inter alia, that the Republic of Nicaragua (hereinafter
“Nicaragua”) has the obligation to compensate the Republic of Costa
Rica (hereinafter “Costa Rica”) for material damages caused by Nicara-
gua’s unlawful activities on Costa Rican territory (point 5 (a) of the
operative part);


                                                                        4

                   certain activities (order 2 II 17)                   98

   Having regard to the decision of the Court, set forth in the said Judg-
ment, according to which, “failing agreement between the Parties on this
matter within 12 months from the date of this Judgment, the question of
compensation due to Costa Rica will, at the request of one of the Parties,
be settled by the Court” (point 5 (b) of the operative part);
   Having regard to the fact that paragraph 142 of the same Judgment
provides that the Court will determine the amount of compensation on
the basis of further written pleadings limited to this issue;
   Whereas, in a letter of its Co-Agent dated 16 January 2017 and received
in the Registry on the same day, the Government of Costa Rica requested
the Court “to settle the question of the compensation due to Costa Rica
for material damages caused by Nicaragua’s unlawful activities” as ascer-
tained by the Court in the case concerning Certain Activities Carried Out
by Nicaragua in the Border Area (Costa Rica v. Nicaragua);

  Whereas, in the same letter, the Government of Costa Rica asked the
Court to set the time-limits for the written submissions contemplated in
the Judgment of 16 December 2015 and suggested that each Party be given
two months to prepare its pleading on the question of compensation;

  Whereas a copy of the letter of the Co-Agent of Costa Rica was imme-
diately transmitted to the other Party;
  Whereas, at a meeting held by the President of the Court with the rep-
resentatives of the Parties on 26 January 2017, pursuant to Article 31 of
the Rules of Court, the latter expressed the views of their respective Gov-
ernments regarding the time-limits required in order to prepare written
pleadings; whereas the Co-Agent of Costa Rica indicated that his
Government wished to have at its disposal a period of two months for
the preparation of its Memorial on the question of compensation;
and whereas the Agent of Nicaragua indicated that his Government
would accept a period of two months for the preparation of its Counter-
Memorial on the same question;
  Taking into account the agreement of the Parties,
  Fixes the following time-limits for the ﬁling of the written pleadings on
the sole question of compensation due in the present case:

  3 April 2017 for the Memorial of the Republic of Costa Rica;
  2 June 2017 for the Counter-Memorial of the Republic of Nicaragua;
and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this second day of February, two thousand


                                                                         5

                   certain activities (order 2 II 17)                   99

and seventeen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Costa Rica and the Government of the Republic of Nicaragua,
respectively.

                                          (Signed) Ronny Abraham,
                                                      President.
                                         (Signed) Philippe Couvreur,
                                                       Registrar.




                                                                         6

